Citation Nr: 1827830	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-35 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:  Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the lumbar spine is related to his active service.

2. The Veteran's right knee joint osteoarthritis is related to his active service.

3. The Veteran's left knee joint osteoarthritis is related to his active service.

4. The Veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for degenerative joint disease of the lumbar spine have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

2. The criteria for service connection for right knee joint osteoarthritis have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

3. The criteria for service connection for left bilateral knee joint osteoarthritis have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

4. The criteria for service connection for tinnitus have been met. 38 U.S.C. § 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from November 1992 until November 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2017. A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is[is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for a low back disorder

The Veteran contends that he has a low back disorder of the feet related to his military service. Specifically, the Veteran asserts that during his military service he injured and received treatment for his back. The Veteran has consistently asserted that his current back pain has continued since his initial in-service injury.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has a low back disorder that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's low back disorder is etiologically related to the Veteran's active service.

A May 2015 VA examination noted the Veteran as having degenerative joint disease of the lumbar spine.

While on active service the Veteran complained and was treated for back pain.
In an August 2017 private medical letter, the Veteran's physical therapist, opined that the Veteran's current back condition is likely related to his military service and the improper stress on his body. 

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for a low back disorder and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for a low back disorder is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for a bilateral knee disorder

The Veteran contends that he has a bilateral knee disorder related to his military service. Specifically, the Veteran asserts that during his military service he injured and received treatment for bilateral knee pain. The Veteran has consistently asserted that his current back pain has continued since his initial in-service injury.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has a bilateral knee disorder of that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral knee disorder is etiologically related to the Veteran's active service.

A May 2015 VA examination noted the Veteran as having osteoarthritis of the bilateral knee.

While on active service the Veteran complained and was treated for bilateral knee pain. Notably, the Veteran was diagnosed in service for patellofemoral syndrome of the bilateral knee.

In an August 2017 private medical letter, the Veteran's physical therapist, explained that the Veteran's current bilateral knee pain is related to patellofemoral pain syndrome in his knees which is usually caused from improper patellar tracking. The physical therapist opined that the Veteran's current bilateral knee condition is likely related to his military service and the improper stress on his body.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for a bilateral knee disorder and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for a low back disorder is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for tinnitus

The Veteran contends that he has tinnitus related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has tinnitus that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to the Veteran's active service.

The Veteran avers that he suffers from tinnitus due to his exposure to acoustic trauma in service. The claims folder reflects that during active service the Veteran served as an infantry rifleman, tasked with routinely handling and firing various weapons to include military machine guns. Additionally, the Veteran has consistently stated that he first experienced ringing in his ears during active service. Based on the Veteran's military occupational specialty (MOS) and his consistent statements of exposure to military weapons fire; the Board finds that the Veteran experienced acoustic trauma during his active military service.

In a May 2015 VA examination, the examiner opined that the Veteran's tinnitus is at least as likely as not related to his military noise exposure. The examiner explained that the Veteran experienced loud noises during his military service to include a tour in Somalia, and has had constant tinnitus since.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). 

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for tinnitus and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for tinnitus is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER
	
Entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a right knee disorder is granted.

Entitlement to service connection for a left knee disorder is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion regarding his claim for service connection for bilateral hearing loss disability. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

In this case, without adequate medical examination and medical opinion in regard to the Veteran's claimed condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion are required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his bilateral hearing loss disability; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination for the claim for service connection for bilateral hearing loss. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss disability is related to, or aggravated by, his active military service or is caused or aggravated by his service connected tinnitus.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


